Citation Nr: 0211808	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-12 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1948.  
His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDING OF FACT

1.  The veteran was notified of the evidence necessary to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  A bilateral foot disorder is not shown to be causally or 
etiologically related to service or any incident that 
occurred during service. 


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in June 2001.  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in September 1998 and October 1999 letters and rating 
decisions of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 2000 Statement of the Case and 
Supplemental Statements of the Case issued in October 2000 
and November 2001, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim for service connection.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been obtained, and VA and 
private medical; records are associated with the claims file.  
In addition, the veteran has submitted statements from his 
wife, daughter, and a fellow serviceman in support of his 
claim.  Finally, the veteran stated that some service medical 
records may be missing from the claims file.  Throughout the 
course of this appeal, the RO made several written requests 
in an attempt to obtain additional service medical records.  
An October 2000 response from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri asserted that the 
veteran's service medical records had all been sent to the RO 
in August 1998.  No additional service medical records have 
been received to date.  

In other words, it appears that all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  As such, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Moreover, as 
the record is complete, the obligation under the VCAA for VA 
to advise a claimant as to the division of responsibilities 
between VA and the claimant in obtaining evidence is moot.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary.").

When deciding disability compensation claims, VCAA and 
implementing regulations require VA to provide the veteran 
with a VA medical examination or medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Such an examination or 
opinion is necessary if the information and evidence of 
record (including the statements made by the veteran) does 
not contain sufficient competent evidence to decide the 
claim, but does include competent lay or medical evidence of 
a current disability or persistent symptoms of a disability; 
evidence establishing that the veteran suffered an event, 
injury or disease in service, or has a chronic disease 
manifest during the presumptive period; or an indication that 
the disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  The record contains no 
evidence that the veteran suffered a bilateral foot injury 
during service, and there is no evidence that the veteran 
received treatment for any bilateral foot disorder after 
service until 1998.  As such, the Board finds that a VA 
examination would not be useful in the present case.  An 
examination would be largely based on the veteran's own 
historical account and such an examination would not 
constitute "competent medical evidence" as it would not be 
based on medical evidence of record.  See 38 U.S.C.A. § 
5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Essentially, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statue.

This appeal arises out of the veteran's claim that his 
bilateral foot disorder had its onset during active service.  
He maintains that he fell off a ladder during active service, 
and that the fall caused severe pain his feet that required 
treatment during service.  He asserts that service connection 
is therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  That 
an injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran's service medical records are included in the 
claims file.  The veteran was provided with a physical 
examination at induction in June 1946.  The examination 
report stated that the veteran's "spine and extremities (old 
fractures, flat foot, etc.)" were normal.  He was provided 
with another physical examination at separation in May 1948.  
That examination report also reflected that the veteran's 
"spine and extremities (feet)" were normal.  The veteran's 
service medical records contain no complaints, treatment, or 
diagnoses of any bilateral foot disorder or foot pain during 
active service.  

Following active service, the veteran underwent a Vocational 
Advisement in July 1948.  The advisement report noted that 
the veteran had no physical limitations that would inhibit 
his employment.  

A July 1998 letter from Richard B. Spencer, D.P.M., is of 
record.  Dr. Spencer stated that he treated the veteran for 
complaints of pain in the arches of his feet.  The veteran 
reported that his arches had bothered him "off and on for 
several years."  He also stated that his shoes caused him a 
great deal of pain.  Upon radiographic and clinical 
evaluation, Dr. Spencer determined that the veteran suffered 
from traumatic plantar fasciitis.  He stated that orthotics 
would eliminate the pain and the cost of a surgical 
intervention.  Dr. Spencer made no statement regarding the 
etiology of the veteran's bilateral foot disorder or any 
reference to active service.

A statement from a service comrade, received in July 1998, is 
of record.  The service comrade stated that he knew the 
veteran during active service, and though he was not present 
when the veteran's accident occurred, he indicated that he 
saw the result and heard about it immediately thereafter.  
The service comrade asserted that he saw the veteran's feet 
and ankles, witness the treatment he received, and observed 
his pain.  He maintained that the veteran was injured during 
active service. 

In a July 1998 statement, K.A. Garber, M.D., reported the 
veteran's contention that he "suddenly developed painful 
feet" while in service.  The veteran stated that he had been 
unable to walk and was treated by an orthopedic physician 
during service.  He also asserted that prolonged standing has 
caused a great deal of pain in his feet and some pain in his 
knees.  Following an examination, Dr. Garber stated that the 
veteran's feet showed some pes planus with valgus deformity 
of the foot with weight bearing.  He opined that the 
veteran's painful feet was primarily due to a lack of proper 
arch support in the longitudinal arch of the foot; early 
hallux valgus deformity on the right.  Dr. Garber did not 
comment on whether the veteran's bilateral foot disorder was 
related to active service.  

In a June 1999 statement, the veteran's wife stated that she 
had known the veteran since 1952 and that he had much pain in 
his feet and had worn a special wooden arch support since 
that time.  She asserted that the veteran told her he had 
injured his arches during active service when he fell from a 
ladder.  A June 1999 statement from the veteran's daughter is 
included in the claims file.  She stated that the veteran has 
had foot pain "for years," and that he felt the pain was 
related to active service.  

A VA treatment report, dated in May 2000, is of record.  At 
that time, the veteran reported that he fell off a ladder 
during active service and hurt his feet.  X-rays revealed no 
acute fracture, dislocation, or bone destruction.  The 
examiner stated that the veteran's bilateral foot pain was 
due to arch strain caused by his feet flattening out.  He 
made no statement regarding the veteran's bilateral foot 
disorder and the relation to active service.  

The veteran was afforded a personal hearing at the RO in July 
2000.  He asserted that his bilateral foot condition had its 
onset during active service when he fell off a 8-9 foot 
ladder and landed on his feet.  He stated that he continued 
to work the rest of that day, but when he awoke the next 
morning, he was unable to walk.  He reported that he received 
treatment from an orthopedic doctor a few days later and was 
prescribed supports and whirlpool physical therapy.  He 
indicated that none of his in-service treatment had been 
recorded.  The veteran stated that after service he self-
treated his bilateral foot disorder and saw a podiatrist in 
1954, though he could not recall the name of the podiatrist.  
He then reported that his next medical treatment was in 1998 
from Dr. Spencer.  The veteran asserted that he has had 
continual foot pain due to his prolonged standing while 
working as a pharmacist.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against his service 
connection claim for a bilateral foot disorder.  Absent 
medical evidence that the veteran's current bilateral foot 
disorder is etiologically related to active service, service 
connection is not warranted.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any foot pain or injury to the 
feet.  While the veteran may indeed have sustained an injury 
to his feet, as he and the service comrade have indicated, 
there is no indication from the available medical evidence, 
including service medical records, that the veteran was left 
with any residual disability following the unrecorded 
treatment he reports he received during service.  In this 
regard, at separation, his physical examination report noted 
that his feet were "normal."  Shortly after service, on a 
July 1948 vocational assessment report, he stated that he had 
no physical limitations that would hinder his employment.  At 
his July 2000 hearing, the veteran recalled that he sought 
treatment for his feet from a podiatrist in 1954.  However, 
he was unable to remember the name of the podiatrist, and no 
records of any treatment after service are included in the 
claims file.  The Board notes that the earliest evidence of 
record showing that the veteran received treatment for a 
bilateral foot disorder was a July 1998 letter from Dr. 
Spencer stating that he had treated the veteran for a foot 
condition that had bothered him "off and on for several 
years."  That treatment was nearly 50 years after the 
veteran's active service.  

While he was seen by both Dr. Spencer and Dr. Garber for foot 
pain, neither physician related the veteran's bilateral foot 
disorder to active service.  Instead, Dr. Garber stated that 
his painful feet were primarily due to a lack of proper arch 
support, and Dr. Spencer made no comment regarding the 
etiology of the disorder.  In addition to Drs. Spencer and 
Garber, the May 2000 VA treatment report noted that the 
veteran's foot pain was due to arch strain caused by his feet 
flattening out.  

Absent evidence that the veteran's bilateral foot disorder 
was incurred in or aggravated by active service, and as no 
physician has linked the disorder to service, a grant of 
service connection is not warranted.  As discussed 
previously, the Board concludes that a VA examination is not 
necessary to decide this claim in view of the lack of medical 
evidence of in-service foot pain or foot injury.  

The Board does not doubt the veteran's sincere belief in his 
service connection claim.  However, as to his statements and 
those made by his daughter, wife, and fellow serviceman that 
he suffered an injury to his feet during service and has 
residuals from that injury, the Board notes that those 
statements, without any accompanying medical opinion, are 
insufficient to establish service connection, as lay persons 
are not competent to offer medical opinions, such as the 
etiology of a diagnosed disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (laypersons, while competent 
to provide an eyewitness account, are not capable of offering 
evidence that requires medical knowledge, such as a 
diagnosis).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a bilateral foot disorder is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

